UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              3/31/2020
 Jon R. Morgan,

                                 Plaintiff,
                                                               1:19-cv-11724 (JPO) (SDA)
                     -against-
                                                               ORDER
 Crutchfield New Media, LLC,

                                 Defendant.



STEWART D. AARON, United States Magistrate Judge:

       The initial conference scheduled to occur before the undersigned on April 7, 2020 at 10:00

a.m. is hereby cancelled in light of the proposed stipulation and order of dismissal filed by Plaintiff

on March 30, 2020. (ECF No. 23.)

SO ORDERED.

DATED:         New York, New York
               March 31, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
